Citation Nr: 0521820	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The appellant had active military service from May 1968 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska, which found that no new and 
material evidence had been submitted to warrant reopening the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  By a January 2004 
decision, the Board concluded that new and material evidence 
had been received sufficient to reopen the previously denied 
service connection claim.  In that same decision, the Board 
directed that additional development be undertaken with 
respect to the underlying issue of entitlement to service 
connection for PTSD.  


FINDINGS OF FACT

1.  The appellant served in Vietnam from October 1968 to July 
1969.

2.  The appellant has PTSD as a consequence of his military 
service.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  However, given that 
the Board's decision below amounts to a grant of the benefits 
sought by the appellant on appeal, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran are to be avoided).  Under the 
circumstances in this case, the Board concludes that, if 
there has been any noncompliance with the VCAA, such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

II.  Factual Background

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he had 
active military service from May 1968 to July 1969.  
According to the appellant's DD Form 214, the appellant's 
Military Occupational Specialty was as an ammunitions records 
clerk, and he received the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.  
The appellant's personnel records reflect that he served in 
the Republic of Vietnam from October 1968 to July 1969, and 
that during that period of time, he was attached to the 295th 
Ordinance Company.  

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
PTSD.  The records show that in July 1969, the appellant 
underwent a separation examination.  At that time, he was 
clinically evaluated as "normal" for psychiatric purposes.  

In July 1996, the RO received private medical records, from 
July 1988 to April 1996, and private hospitalization 
summaries, which showed that the appellant was hospitalized 
for six days in March 1995, and for three days in April 1995.  
The private medical records reflect that in July 1988, the 
appellant was treated for complaints of depression for the 
past several years.  At that time, it was noted that 
according to the appellant, approximately one and a half 
years ago, he was given medication to treat his depression.  
However, the appellant noted that the medication did not 
"work so well."  The appellant stated that he had a farm 
and had a lot of concerns and financial worries related to 
the farm, but that even when the farming was going well, he 
still had problems with depression.  He indicated that he had 
three children, ages 12, 14, and 16, and that he had no 
family history of depression.  The assessment was endogenous 
depression.  The remaining private medical records show 
subsequent intermittent treatment for the appellant's 
depression.        

In the March 1995 hospitalization report, it was noted that 
the appellant was admitted to obtain counseling for 
depression and suicidal ideations.  It was reported that the 
appellant had been depressed off and on for the past 15 to 20 
years.  According to the appellant, he had had a recent 
marked increase in his depression, with strong suicidal 
ideations.  It was indicated that the appellant's symptoms 
included self and family criticism, irritability, early 
morning awakening, pacing, social withdrawal, 
procrastination, poor recall and energy, decreased libido, 
and anxiety attacks twice per day on average.  The appellant 
revealed that he had served in Vietnam in "ammo supply," 
and had some field work, but that he did not have any combat 
experience.  According to the appellant, his father died 
right after his return from Vietnam and he had suffered 
nightmares and vivid dreams regarding that, and his 
experiences in Vietnam.  The initial diagnoses were the 
following: (Axis I) (1) major depression, severe, without 
psychotic features, (2) rule out dysthymia, (3) rule out 
PTSD, (4) panic disorder, without agoraphobia, (Axis II) rule 
out paranoid personality disorder, (Axis III) history of 
crushed vertebrae, (Axis IV) financial concerns, some family 
difficulties, grief issues, (Axis V) Global Assessment of 
Functioning (GAF) score of 16; best GAF score in past year 
was 80.  While the appellant was hospitalized, he 
participated in group therapy and had much less depressive 
symptoms.  Upon his discharge, the diagnoses were the 
following: (Axis I) (1) major depression, severe, without 
psychotic features, (2) panic disorder, without agoraphobia, 
(3) delusional disorder, rule out manic type, and (Axis III) 
history of crushed vertebrae.         


In the April 1995 hospitalization summary, it was noted that 
according to the appellant, he had recently been sleeping 
only about two hours a night and was having suicidal 
ideations.  The appellant stated that due to his above 
symptoms, he was hospitalized in March 1995.  He indicated 
that he felt much better while he was in the hospital, but 
that almost immediately upon his discharge and return home, 
he once again felt overwhelmed by the stresses of his life 
and felt suicidal.  According to the appellant, he was a 
farmer and planting season was just beginning.  The initial 
diagnoses were major depression, with suicidal ideation, and 
rule out PTSD.  While the appellant was hospitalized, he was 
given medication and underwent daily therapy.  It was 
reported that the appellant responded well to the hospital 
environment and had no further suicidal ideations.  Upon his 
discharge, the diagnosis was major depression, with suicidal 
ideations.       

In April 2002, the RO received a "stressor letter" from the 
appellant.  In the letter, the appellant stated that while he 
was in Vietnam, he was stationed in Chu Lai.  The appellant 
indicated that as soon as his company arrived in Chu Lai, 
they were under constant "alert" from incoming rockets.  He 
noted that they operated an ammo supply point which was a 
constant target from North Vietnam.  The appellant revealed 
that a "warrant officer" would fly him to the unit that 
needed ammo, and that they would have to fly very fast and 
low, with a "little bubble chopper."  According to the 
appellant, one morning when he was delivering a rush order of 
emergency ammo, he witnessed a rocket hit a helicopter, 
causing a huge fireball.  The appellant reported that he had 
never known such "constant fear."  He revealed that when a 
convoy of ammo would get hit, it was his company's job to go 
out and pick up the ammo that was still good to keep the 
North Vietnamese Army (NVA) from getting it.  According to 
the appellant, on one occasion while picking up ammo, his 
"duce and a half" truck was hit, but was still operational.  
The appellant stated that there were NVA soldiers surrounding 
him, and that he still had dreams about that incident.  He 
indicated that every so often, "Viet Congs" would get into 
his company's perimeter over night, and in the morning, his 
company would have to "walk and flush the Congs out of the 
swamps again."  According to the appellant, he could never 
forget wading in the "slop and mud."  The appellant noted 
that at 4 o'clock every day, he would "call in the bad ammo 
report" to Da Nang, and that his report would always be 
interrupted by the "dead, wounded, and missing report."  He 
revealed that that report "really got to [him]."  The 
appellant stated that while he was in Vietnam, a very good 
friend of his that came in for ammo every day was killed.  
According to the appellant, his friend's head was blown off 
while riding in a personnel carrier.  The appellant indicated 
that that was a memory he would never forget.  

In the April 2002 letter from the appellant, the appellant 
also stated that some of the other things that he still 
dreamt about and could not get out of his mind included 
seeing the NVA coming through the perimeter.  According to 
the appellant, with all of the lights coming from flairs, the 
firing from the "Shark Helicopters and Fanam Jets," he 
could also see the NVA get "fried to a crisp" coming 
through the fence with napalm bombs.  The appellant indicated 
that it was common to see NVA prisoners brought in, stripped 
of clothes, tied to the barrel of a personnel carrier, to be 
put in a make shift prison made out of wire cages.  He also 
noted that there were nightly incoming and outgoing rocket 
attacks, and that he would spend time "in the bunkers" 
every night.  

In April 2002, the appellant submitted a statement from his 
wife in support of his contentions that he currently had 
PTSD.  In the statement, the appellant's wife reported that 
before going to Vietnam, the appellant was a carefree, 
"happy go lucky guy."  However, according to the 
appellant's wife, after his return home from Vietnam, he was 
a "changed man."  The appellant's wife noted that the 
appellant had trouble sleeping and that he would wake up in a 
cold sweat.  

In a private medical statement from Dr. M. Canell, a 
psychologist, dated in April 2002, Dr. Canell stated that he 
had evaluated the appellant in March 2002.  Dr. Canell 
indicated that according to the appellant, when he was sent 
to Vietnam after joining the Army, he was supposed to be a 
clerk typist, but he "did a lot of other things too."  Dr. 
Canell reported that the appellant was assigned to Hill 63 at 
Chu Li and also fought missions in Dac Pho.  According to the 
appellant, for months, he witnessed both air and ground 
attacks on an almost every night basis.  The appellant 
reported that he was "very afraid," and Dr. Canell stated 
that when the appellant reached that particular statement, 
his hands began to tremble.  Dr. Canell indicated that after 
giving the appellant several minutes to calm down, the 
appellant then started crying and noted that he had lost "a 
very good friend" who was decapitated.  The appellant 
revealed that he had to make some type of an ammunition 
report back at headquarters when he heard the casualty 
report, which referred to his friend and to his friend's 
decapitation.  According to the appellant, he could not 
handle the news of the death of his friend and he 
"freaked."  The appellant indicated that his father died 
right after his return from Vietnam.  Dr. Canell stated that 
the most significant circumstance in the appellant's 
statements and experiences revealed the "utter lack of 
debriefing," which was the forerunner to hiding "what 
ghastly experiences and memories the veterans would have been 
exposed to," and causing a great deal of the symptomatology 
associated with PTSD.    

In the April 2002 statement from Dr. Canell, Dr. Canell 
indicated that according to the appellant, after his 
discharge from the military, he worked as a farmer.  The 
appellant stated that he was married in 1967 and that he and 
his wife had three children.  Dr. Canell noted that the 
appellant's daily activities were restrictive and that 
according to the appellant, he occasionally went to church or 
visited a friend.  Dr. Canell reported that the appellant 
disavowed any social life, especially those associated with 
veterans' clubs.  According to the appellant, he experienced 
flashbacks two times a week which cased him a great deal of 
insomnia.  Upon mental status evaluation, the appellant's 
flow of conversation and thought were remarkable with respect 
to an almost flattened type of speech delivery that had 
virtually no modulation in it.  Nonetheless, he appeared to 
be well grounded in reality.  The appellant had extremely 
poor eye contact and his general motor movements were 
lethargic.  His affect and mood appeared to be within 
depressed limits, and although there was no anxiety, it was 
Dr. Canell's opinion that the appellant's trembling and the 
manner in which he cried for several minutes could have 
possibly been some type of release from inner anxiety.  Dr. 
Canell indicated that the appellant reported being afraid 
many times in Vietnam, and the appellant also revealed that 
at present, he was afraid of crowds.  Dr. Canell noted that 
the appellant's mental content appeared to be well within 
normal limits, and he displayed no symptoms of compulsivity 
or delusional behavior.  It was Dr. Canell's opinion that the 
appellant was not aware of the "empathic response" between 
himself and others, and Dr. Canell opined that that 
"shallowness and empathy" was again extremely consistent 
with PTSD.  


Following the mental status evaluation, Dr. Canell diagnosed 
the appellant with the following: (Axis I) (1) PTSD, chronic, 
(2) major depression, recurrent, moderate to severe without 
psychosis, (Axis III) reported prostate cancer, high 
frequency sensory neural hearing loss, and tinnitus, (Axis 
IV) (1) severe lack of sociability, (2) severe adjustment to 
empathic living, (3) moderate difficulty in relating to 
others, and (Axis V) GAF score of 43.  Dr. Canell stated that 
it was his professional opinion that the appellant was 
severely challenged by mental conditions that had 
unquestionable associations, if not causations, by his 
experiences in Vietnam.  Dr. Canell indicated that it was 
also his opinion that the occasion when the appellant found 
out, in an almost random manner when listening to the radio, 
about the death and decapitation of his friend, was literally 
more than the appellant could take, as previously reported.  
In summary, Dr. Canell concluded that there would be no 
question in his mind as to the nexus between the appellant's 
wartime experiences, losses, and the general manner in which 
he functioned at the present time.     

In May 2002, the appellant submitted a copy of the April 2002 
private medical statement from Dr. Canell.  At that time, the 
appellant stated that the copy of the April 2002 private 
medical statement from Dr. Canell had been "signed off" by 
C. Mora, M.D., a psychiatrist.  A review of the copy of the 
April 2002 private medical statement from Dr. Canell shows 
that at the end of the statement, below Dr. Canell's 
signature, is Dr. Mora's signature.  

In February 2003, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from May 2002 to August 2002.  
The records show that in April 2002, the appellant underwent 
a routine follow-up visit for anxiety and depression.  At 
that time, it was noted that according to the appellant, he 
was worrying less, although there were still some issues he 
was concerned about, particularly the prices of crops and the 
future of his farm.  The appellant stated that he was on good 
terms with his wife and he denied any hopelessness or 
helplessness.  He also denied any suicidal ideations.  The 
diagnoses were major depressive disorder, recurrent, rule-out 
PTSD, and generalized anxiety disorder.  The remaining 
records show intermittent treatment for the aforementioned 
diagnoses.   

In February 2003, the RO received a statement from Mr. R.D.M. 
in support of the appellant's contentions.  In the statement, 
Mr. M. indicated that he had served with the appellant in the 
295th Ordinance Company, which supplied ammunition to the 23rd 
Infantry Division.  Mr. M. noted that in October 1968, he and 
the appellant arrived in Chu Lai, Vietnam, and that while 
serving in Vietnam, he and the appellant came under daily 
mortar and rocket attacks, which caused stress, fear, and 
sleeplessness.   

In March 2004, the RO received a statement from Mr. D.D.M., 
Lieutenant Colonel, Army of the United States (Retired), in 
support of the appellant's contentions.  By the statement, 
Lt. Col. M. noted that he served with the appellant in the 
295th Ordinance Company in Vietnam as an Operation Officer.  
Lt. Col. M. indicated that the appellant worked in his 
operation section, and that the appellant was assigned to Chu 
Lai from October 1968 to March 1969, and Duc Pho from April 
to June 1969.  According to Lt. Col. M., during their tenure 
in Chu Lai, they had extensive mortar attacks and they came 
under attack at least twice a week.  He stated that the 
appellant also pulled guard duty several times on the 
perimeter of the sector that they were responsible for.  Lt. 
Col. M. reported that he was "Officer of Guard" when the 
appellant was assigned to that sector.  He revealed that the 
sector was secured by several bunkers with two or four men, 
depending on the enemy activity.  According to Lt. Col. M., 
he was in the guard tower with radio communication with some 
of the bunkers.  He stated that after one fire fight, they 
discovered the enemy in the wire on the perimeter and they 
were "burned to a crisp."  Lt. Col. M. revealed that when 
they were stationed at Duc Pho, it was constant fire every 
night and all of the men, including the appellant, were 
constantly reinforcing the perimeter.   

In June 2004, the RO received VAMC outpatient treatment 
records, from August 2002 to May 2004.  The records show that 
in March 2003, the appellant underwent PTSD testing.  At that 
time, it was noted that the appellant was given the 
Mississippi Scale - Revised and Combat Exposure Scale for 
PTSD, and scored 117 points.  It was indicated that the cut 
off and starting score for PTSD was set at 107 points, and 
that the appellant's score was 10 points above the cut off 
score, or within the standard deviation of five points below 
130.  It was also reported that the appellant was given the 
Combat Exposure Scale and scored 25 points, which placed him 
in the moderate-heavy range.  The records further show that 
in May 2003, it was noted that the appellant underwent a 
follow-up appointment for anxiety, depression, and PTSD.  At 
that time, the appellant stated that "things [were] going 
good" for him and that the medications that he was taking 
were helping him feel better.  The VA examiner indicated that 
he talked with the appellant about his experiences in Vietnam 
where he was assigned to keep track of, and collect, 
ammunition from convoys which were destroyed, and that a lot 
of the times, it was an extremely dangerous situation and 
they were not sure if they would survive or not while 
handling the live ammunition.  In addition, the VA examiner 
reported that the appellant also had a couple of near death 
experiences when they were under attack, and that he lost one 
of his very close friends in an attack.  The VA examiner 
stated that according to the appellant, he still had 
nightmares related to those events.  The appellant noted that 
he did not have flashbacks during the day, and that due to 
the medications that he was taking, he could handle the 
"cues" that reminded him of Vietnam a lot better.  He 
revealed that he used to get easily startled, but that he had 
learned to live with that and did not get easily startled 
anymore.  The diagnoses were the following: (1) major 
depressive disorder, recurrent, (2) PTSD, in partial 
remission, and (3) generalized anxiety disorder.  The VA 
examiner assigned a GAF score of 75.  

The VAMC records further show that in April 2004, the 
appellant underwent a follow-up evaluation for his PTSD, 
anxiety, and depression.  At that time, the appellant stated 
that he had been doing well since his last visit and that he 
was working hard on the farm.  The appellant indicated that 
he was still having some trouble sleeping and that the war 
news was causing him some anxiety.  The VA examiner noted 
that the appellant's eyes teared as he talked about the news.  
Following the mental status evaluation, the appellant was 
diagnosed with major depressive disorder, recurrent, PTSD, 
and generalized anxiety disorder.         

In July 2004, the RO contacted a VA liaison to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in order to verify the appellant's stressors.  The 
return response was that the appellant's only claimed 
stressor that could be verified was his contention that while 
he was stationed at Chu Lai, there were rocket and mortar 
attacks.  In this regard, it was noted that Chu Lai was also 
the headquarters of the III Marine Amphibious Force (MAF), 
and that the Command Chronologies from the III MAF referred 
to Chu Lai being attacked during the appellant's tour of 
duty.  

In November 2004, the appellant underwent a VA examination.  
At that time, the examiner stated that the appellant's only 
confirmed stressor was that the appellant's base was attacked 
during the time he was stationed there.  In this regard, the 
examiner indicated that according to the appellant, while he 
was stationed at Chu Lai, they were under constant alert from 
incoming rocket and mortar attacks.  The appellant noted that 
they operated an ammo supply point, which was a constant 
target from the North Vietnamese.  The examiner noted that 
the appellant's confirmed stressor met criteria A of PTSD.  
With regard to criteria B of PTSD, the examiner reported that 
according to the appellant, he thought about the incoming 
rounds and rockets.  The examiner stated that that appeared 
to meet the criteria B of PTSD.  The examiner indicated that 
the appellant further reported that at one time when the 
bombs were coming in, two "phantoms" got hit and he watched 
the blaze, which was terrifying.  According to the examiner, 
that was also related to nightmares that the appellant had, 
and those were very infrequent, approximately every couple of 
months.  The examiner noted that the appellant did not have 
any flashbacks as he talked with him about that.  The 
appellant reported that programming on "the Iraqi TV" would 
make him think of the incoming, and that was disturbing.  
According to the examiner, the appellant had physiological 
reactions that were mild, and that that met the criteria B 
related to the confirmable stressors of the incoming rounds 
for criteria B.  

In the November 2004 VA examination report, the examiner 
stated that according to the appellant, he could "open up 
now to service buddies" and could laugh at reunions about 
the things that went on in Vietnam.  The examiner reported 
that there was avoidance of the TV programming about war.  
Although the appellant reported that he felt distant or cut 
off from others, it was the examiner's opinion that it was 
more likely than not that that was not related to PTSD, as it 
appeared to be contradicted from his history that he was 
reporting.  The examiner indicated that he questioned the 
veracity of symptoms reported for criteria C.  Thus, it was 
the examiner's opinion that it was not likely that the C 
criteria were met because of "the inconsistencies and 
reporting of the appellant's social functioning," which he 
thought was related to the major depression and generalized 
anxiety disorder, which were not related to the appellant's 
military service.  Based upon the appellant's history, the 
examiner further concluded that it was more likely than not 
that the appellant had exhibited a major depressive disorder 
and a generalized anxiety disorder, and that those symptoms 
would mimic that of the C criteria, and were more likely than 
not resembling certain symptoms under cluster C.  

The examiner further stated that he found it "very 
interesting" that the appellant had reported that he woke up 
three times per night, every night.  According to the 
examiner, it was "very interesting to note that the 
specificity of symptoms [was] to such great degree" that it 
occurred every night and three times.  The examiner indicated 
that research on "feigning" by Rogers and Bagby could be 
referred to, and that he questioned "at least as likely as 
not" the veracity of symptoms for the appellant's sleep 
disturbance for that symptom.  The examiner noted that the 
appellant had reported that he had been to anger management 
in the past, and it was the examiner's opinion that it was 
more likely than not that the appellant had probably had an 
agitated depression and that that would mimic that of the 
angry outbursts and problems with concentration.  The 
examiner stated that according to the appellant, when his 
neighbor was target shooting, he would get a startle reaction 
and that he felt a bit hypervigilant.  The examiner noted 
that that would meet the D criteria, while some of the 
symptoms he believed were more likely than not related to the 
depressive disorder, which was not related to the appellant's 
military service.    

By the November 2004 VA examination report, the examiner 
stated that during the mental status evaluation, the 
appellant appeared to be contradicting himself, and the 
examiner indicated that he questioned the appellant's symptom 
reporting and history based upon the way the appellant 
presented himself.  The examiner noted that according to the 
appellant, he was psychiatrically hospitalized at a private 
facility in 1972.  However, the examiner reported that 
private medical records, dated in October 1999, show that at 
that time, it was indicated that the appellant's depressive 
symptoms initially started in the mid 1980's, which was a 15 
year discrepancy in the appellant's report.  The examiner 
stated that the appellant was of sound mind and fairly cogent 
in his thought process, and that he found it particularly 
peculiar that the appellant was that far off in that date.  
According to the examiner, the appellant reported that his 
memory was "bad today."  

Following the mental status evaluation, the examiner 
diagnosed the appellant with the following: (Axis I) (1) 
major depression, recurrent, moderate, (2) generalized 
anxiety disorder, (Axis IV) (1) psychosocial stressors, (2) 
financial issues, and (Axis V) GAF score for the major 
depression and generalized anxiety disorder was 75.  The 
examiner stated that after a review of the evidence of 
record, it was his opinion that the appellant had some 
symptoms of PTSD that were subthreshold in the past, but that 
those symptoms were never a focus of his treatment, nor was a 
diagnosis of PTSD ever formally documented.  The examiner 
indicated that the evidence in the claims file and review of 
the records was not consistent with a full spectrum diagnosis 
of PTSD through the psychiatric hospitalizations.  In this 
regard, although symptoms were reported, nevertheless, there 
was no formal diagnosis provided.  According to the examiner, 
based upon the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) criteria, the appellant did not meet the 
diagnosis of PTSD.  The examiner noted that as he had 
previously opined, the C criteria appeared more likely than 
not due to the major depressive disorder which had been 
documented and treated for decades.  The examiner reported 
that his rationale for providing a major depressive disorder 
diagnosis and generalized anxiety disorder was based upon the 
appellant's history, which dated back to the 1980's and 
confirmed the major depression.  The examiner indicated that 
the appellant's treatment for major depression did not begin 
until the mid to late 1980's, and that there was no formal 
diagnosis of full threshold PTSD.  According to the examiner, 
the appellant's generalized anxiety disorder was a more 
recent diagnosis.  It was the examiner's opinion that the 
appellant's major depressive disorder and generalized anxiety 
disorder were not related to the appellant's period of active 
military service.      

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 142 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).      

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must confirm to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.    

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257(2000).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In the appellant's case, official service records do not 
show, and he does not contend, that he engaged in combat with 
the enemy while he was stationed in Vietnam.  Therefore, the 
Board finds that he did not engage in combat and that 
credible supporting evidence of a stressor is required for 
entitlement to service connection for PTSD, under the 
provisions of 38 C.F.R. § 3.304(f).  In this regard, the 
appellant has provided numerous stressors, including the 
decapitation of a friend, that have not been verified.  
However, one of the appellant's claimed stressors has been 
verified.  The evidence of record reflects that the RO had 
received confirmation from a VA liaison to the USASCRUR that 
there were rocket and mortar attacks at Chu Lai while the 
appellant was stationed there.  Thus, the Board finds that 
the record contains credible supporting evidence that at 
least one of the appellant's reported in-service stressors 
actually occurred.  In light of the foregoing, the Board 
finds that the appellant has clearly satisfied the third 
element required for a grant of service connection for PTSD, 
i.e., credible supporting evidence that the claimed in-
service stressor occurred.  As such, the Board will focus on 
the first two elements, i.e., whether he has been diagnosed 
as having PTSD in accordance with 38 C.F.R. § 4.125(a), and 
if so, whether his PTSD is due to his verified stressor.

The evidence of record shows that there are discrepancies in 
the medical opinions regarding the question of whether the 
appellant experiences PTSD.  Private hospitalization 
summaries show that upon March and April 1995 
hospitalizations, although the diagnoses included rule-out 
PTSD, a specific finding of PTSD was not provided.  The March 
and April 1995 hospitalization summaries also reflect that 
the appellant was diagnosed with major depression.  In 
addition, VAMC outpatient treatment records, from May to 
August 2002, also show intermittent treatment for the 
diagnosed rule-out PTSD, without a specific finding of PTSD.  
The records further show intermittent treatment for major 
depressive disorder and generalized anxiety disorder.  
However, VAMC outpatient treatment records, from August 2002 
to May 2004, reflect that in May 2003 and April 2004, the 
appellant was diagnosed with PTSD, although it was noted in 
May 2003 that the appellant's PTSD was in partial remission.  

In the instant case, the Board recognizes that in the 
appellant's November 2004 VA examination, the examiner 
diagnosed the appellant with major depression and generalized 
anxiety disorder, and specifically opined that, based upon 
the DSM-IV, the appellant did not meet the diagnosis of PTSD.  
The examiner stated that although the appellant's symptoms in 
relation to his confirmed stressor met the A, B, and D 
criteria for PTSD, the symptoms did not meet the C criteria.  
The examiner further opined that the C criteria appeared more 
likely than not due to the major depressive disorder, which 
had been documented and treated for decades.  Thus, the 
examiner concluded that although the appellant had some 
symptoms of PTSD that were subthreshold in the past, they 
were never a focus of his treatment, nor was a diagnosis of 
PTSD ever formally documented.  However, the Board notes that 
the evidence of record does include a specific medical 
diagnosis of PTSD that conforms to DSM-IV.  In this regard, 
by the April 2002 private medical statement from Dr. Canell, 
which also contained the signature of Dr. Mora, a 
psychiatrist, Dr. Canell clearly diagnosed the appellant with 
PTSD in accordance with DSM-IV.  In addition, in the April 
2003 private medical statement from Dr. Canell, although Dr. 
Canell diagnosed the appellant with both PTSD and major 
depression, he also specifically related many of the 
appellant's symptoms to his diagnosed PTSD.  Furthermore, 
while Dr. Canell discussed some of the appellant's claimed 
stressors which have not been verified, including the 
decapitation of a friend, Dr. Canell also specifically 
discussed the appellant's verified stressor.  Dr. Canell 
noted that after the appellant reported that he had witnessed 
both air and ground attacks on an almost every night basis, 
his hands began to tremble and he began to cry.  Dr. Canell 
stated that it was his professional opinion that the 
appellant was severely challenged by mental conditions that 
had unquestionable associations, if not causations, by his 
experiences in Vietnam.  Moreover, upon further elaboration, 
Dr. Canell clearly opined that there was no question in his 
mind as to the nexus between the appellant's wartime 
experiences, losses, and the general manner in which he 
functioned at the present time.  Thus, as previously stated, 
although Dr. Canell discussed some of the appellant's claimed 
stressors which have not been verified, given that he also 
specifically discussed the appellant's verified stressor of 
having come under enemy rocket and mortar attacks, the Board 
finds that the PTSD diagnosis provided by Dr. Canell was at 
least in part based on the appellant's verified stressor, 
thereby linking the appellant's PTSD to his verified 
stressor.

Under the benefit-of-the-doubt rule, in order for a claimant 
to prevail, there need not be a preponderance of the evidence 
in the veteran's favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In this case, a more detailed discussion of 
the specific diagnoses, credentials of the diagnosticians, 
and circumstances of diagnosis would not clarify the matter.  
It would merely highlight that there is not a clear, rational 
basis for the Board to prefer one diagnosis to another.  
Thus, in consideration of the aforementioned evidence, the 
Board finds that the evidence is in approximate equipoise for 
and against finding a diagnosis of PTSD and linking that 
diagnosis to service.  With reasonable doubt resolved in the 
appellant's favor, the Board concludes that service 
connection is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


